Title: From George Washington to Henry Laurens, 14 March 1778
From: Washington, George
To: Laurens, Henry



Sir
Head Quarters [Valley Forge] 14th March 1778.

This will be presented to you by Count Pulaski, who from a conviction that his remaining at the head of the Cavalry, was a constant subject of uneasiness to the principal Officers of that Corps, has been induced to resign his command. Waving a minute inquiry into the causes of dissatisfaction, which may be reduced perhaps to the disadvantages under which he laboured as a Stranger, not well acquainted with the Language, Genius and, manners of this Country—it may be sufficient to observe that the degree of harmony which is inseparable from the well being and consequent utility of a corps, has not subsisted in the Cavalry since his appointment, and that the most effectual as well as

the easiest remedy is that which he has generously applied—The Count however far from being disgusted with the Service is led by his thirst of Glory and zeal for the cause of Liberty, to sollicit farther employment, and waits upon Congress to make his proposals—They are briefly, that he be allowed to raise an independent Corps, composed of Sixty eight horse, and two hundred Foot—the horse to be armed with Lances, and the foot equipped in the manner of light-infantry; the former he thinks he can readily fill with natives of good character and worthy the trust reposed in them—with respect to the other, he is desirous of more latitude, so as to have liberty of engaging prisoners and deserters from the Enemy.
The original Plan for the Lance-men, was to have draughted them from the Regiments of Horse, but as this method would produce a clashing of interests and perhaps occasion new disturbances—the Count prefers having a Corps totally unconnected with any other—my advice to him therefore is to enlist his number of Cavalry with the Continental bounty, and if it should be found consonant to the views of Congress, to allow his raising the number proposed over and above the establishment for the Horse, then he would have them on the footing of an independent Corps—if not, he might at all events have them as Draughts, and in this case there would be no ground for complaint.
With regard to the infantry, which the Count esteems essential to the Success of the cavalry—I have informed him that the enlisting deserters and prisoners is prohibited by a late Resolve of Congress—how far Congress might be inclined to make an exception and license the engaging Prisoners in a particular detached Corps, in which such characters may be admitted with less danger, than promiscuously in the line, I could not undertake to pronounce.
I have only to add that the Counts Valour and active zeal on all occasions have done him great honor—and from a persuasion that by being less exposed to the inconveniences which he has hitherto experienced, he will render great Services with such a Command as he asks for, I wish him to succeed in his application. I have the honor to be with great respect Sir Your most obedien⟨t Servant⟩

Go: Washington


P.S. It is to be understood that the Count expects to retain his rank as Brigadier, and I think is entitled to it, from his general Character, and particular disinterestedness on the present occasion.

